Citation Nr: 0314357	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  98-19 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for back 
strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	To Be Determined


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from October 
1963 to October 1966, including service in Vietnam.  This 
case originally came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which the RO determined, in part, 
that the appellant had not submitted new and material 
evidence to reopen claims of entitlement to service 
connection for bilateral hearing loss and a low back 
disorder.

In a March 2001 decision, the Board found that the appellant 
had not submitted new and material evidence to reopen the 
hearing loss and back strain with degenerative disc disease 
claims.  The issues of entitlement to the assignment of a 
higher disability evaluation for post-traumatic stress 
disorder (PTSD) and entitlement to a total rating based on 
individual unemployability due to service connected 
disability TDIU were remanded to the RO for additional 
development; these issues have not been returned to the Board 
by the RO for appellate review and are therefore not before 
the Board at this time.

The appellant appealed the March 2001 Board decision denying 
his new and material evidence claims to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2001, 
the parties filed a Joint Motion for Partial Remand and 
requested a stay of proceedings pending a ruling on the Joint 
Motion.  The basis for the Partial Motion for Remand was that 
the Court's holding in Holliday v. Principi, 14 Vet. App. 280 
(2001), required a return of the case to the Board because 
the issue of whether the newly enacted statutory requirements 
relating to the duty to assist were satisfied in this case 
had to be addressed by the Board in the first instance and 
that the provisions of 38 U.S.C.A. § 5103A had not been 
fulfilled.  An Order of the Court, dated in May 2001, granted 
the Partial Joint Motion and vacated the Board's decision.  
The two issues on appeal were remanded pursuant to the 
provisions of 38 U.S.C.A. § 7252(a).

The Board notes that an attorney had previously represented 
the appellant.  In a November 2001 letter, the appellant was 
notified that VA had revoked that attorney's authority to 
represent VA claimants, effective October 10, 2001.  The 
appellant was informed that he could represent himself, 
appoint an accredited veterans' service organization, or 
appoint a different private attorney.  The appellant did not 
respond.  In March 2003, the Board was sent additional 
evidence by the Disabled American Veterans (DAV) and the 
accompanying letter described the DAV as the appellant's 
representative.  However, no appointment form from the 
appellant is of record.  The RO should determine who is now 
representing the appellant.

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for back strain with degenerative disc disease and 
the issue of entitlement to service connection for bilateral 
hearing loss will be addressed in the REMAND section that 
follows the ORDER section in the decision below.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his hearing loss claim.

2.  The RO denied service connection for bilateral hearing 
loss in a rating decision issued in January 1997; the 
appellant was notified of the denial that same month, but he 
did not appeal that denial.  

3.  Additional evidence submitted subsequent to the January 
1997 rating decision that denied the appellant's bilateral 
hearing loss claim is new and material.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision that denied the 
appellant's claim for service connection for bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2002).


2.  The evidence received subsequent to the January 1997 
rating decision and notification is new and material, and 
serves to reopen the appellant's claim of entitlement to 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§ 3.156(a), 3.159(b) (2002); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether or not 
new and material evidence has been submitted to reopen the 
appellant's claim for entitlement to service connection for 
bilateral hearing loss.  After a thorough review of the 
evidence of record, the Board finds that that new and 
material evidence has been submitted to reopen this claim.  
Therefore, that claim is reopened and the appellant is 
entitled to have that claim considered de novo.  The case is 
being remanded to the RO for said review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

The appellant's previous claim for service connection for 
bilateral hearing loss was denied in a rating decision issued 
in January 1997.  The appellant was notified that same month 
of that rating decision, but he did not appeal the denial.  
Therefore, the January 1997 rating decision represents the 
last final decision on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  As previously noted, the 
January 1997 rating decision, the last time the bilateral 
hearing loss claim was finally disallowed on any basis, is 
final and may not be reopened in the absence of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the appellant's 
claim may be reopened only if new and material evidence has 
been secured or presented since the January 1997 rating 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, while this appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), eliminating the well-grounded-
claim requirement and fundamentally altering VA's duty to 
assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the RO in reaching its January 
1997 rating decision included the appellant's service medical 
records; the report of a September 1967 VA examination; and 
the appellant's January 1997 claim for service connection.  
The service medical records do not reveal the existence of 
any complaints, treatment, findings or diagnoses regarding 
hearing loss.  On the September 1966 separation examination 
report, the appellant denied hearing loss.  The report shows 
that audiometry test results were not obtained.  In his 
January 1997 claim for service connection, the appellant 
stated that he had been seen by audiology and that he had 
been told that he had hearing loss.

The evidence added to the claims file after the January 1997 
rating decision denial included service personnel records; VA 
inpatient and outpatient medical records dated between 1997 
and 2002; private medical records dated in 1999 and 2000; 
testimony given by the appellant in his June 1998 personal 
hearing at the RO; a September 1998 rating decision that 
granted service connection for PTSD after determining that 
the appellant was a combat veteran; and various written 
statements submitted by the appellant.

The specified basis for final disallowance of the appellant's 
claim for service connection for bilateral hearing loss was 
that the evidence failed to show the existence of hearing 
loss in service or within one year of service.  The service 
personnel records and the VA medical records provide 
additional information and details that should be considered 
in order to fairly decide the merits of the claim.

The appellant's service personnel records reveal that the 
appellant served as a cannoneer and a gunner while he was in 
Vietnam.  Review of the VA medical records reveals that the 
appellant had been tested in audiology and found to have 
hearing loss.  An April 1997 VA clinic note includes an 
assessment of hearing loss-chronic secondary to service 
gunner.  It is unknown whether this note reflects a 
transcription of the appellant's lay assertions alone or a 
history given by the appellant that was enhanced by medical 
comment by the health care provider.  The appellant was 
recognized a combat veteran in a September 1998 rating 
decision.  A VA audiogram performed in May 2002 provided 
resulted similar to the appellant's previous audiogram and 
revealed mild to severe bilateral sensorineural hearing loss.  
The appellant had apparently been issued hearing aids in 
1999.

The Board concludes that the items of evidence noted above 
are "new" because they were not previously of record.  
Having decided that the newly presented evidence is "new," 
the Board also concludes that it is "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it tends to show that the appellant was 
treated after service for bilateral hearing loss that was 
possibly associated with his service as a cannoneer and a 
gunner in Vietnam.  The new evidence, when viewed with the 
old evidence, raises the possibility that the appellant's 
bilateral hearing loss was incurred in service secondary to 
exposure to acoustic trauma in combat.

The Board finds that the evidence submitted subsequent to the 
January 1997 rating decision provides relevant information as 
to the question of whether the appellant suffers from 
bilateral hearing loss secondary to in-service exposure to 
acoustic trauma; the Board therefore finds that the evidence 
cited above constitutes new and material evidence sufficient 
to reopen the claim for service connection for bilateral 
hearing loss.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, in light of the Board's reopening of the 
appellant's claim, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed for that purpose.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, RO obtained service 
personnel records and VA medical records.  The appellant has 
not indicated that he has any more evidence or argument to 
present.  There is no indication that additional available 
relevant medical records are necessary, particularly since 
the Board has reopened the claim.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the new and material evidence 
claim at issue in the instant case have been properly 
developed.  Moreover, given the completeness of the present 
record that shows substantial compliance with the notice and 
assistance provisions of the new legislation, and given that 
the appellant's claim has been reopened in the decision 
above, the Board finds no prejudice to the appellant by 
proceeding with appellate review of the new and material 
evidence claim.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


ORDER

The claim for service connection for bilateral hearing loss 
is reopened; to that extent only, the claim is granted.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

Since the issuance of the October 2000 SSOC and the transfer 
of the claims file to the Board in December 2000, the Board 
accomplished additional development on the issues of new and 
material evidence for a low back disorder and entitlement to 
service connection for bilateral hearing loss.  As a result 
of the Board's development action, there was submitted 
additional evidence that appears to be relevant to the issues 
on appeal.  The appellant has not provided a waiver of the 
initial review of that evidence by the RO prior to its 
submission for review to the Board.  Since the additional 
evidence in question is neither duplicative of other evidence 
nor irrelevant, and since an SSOC pertaining to that evidence 
was not issued, this evidence must be referred back to the 
RO.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).

In addition, while the case was in remand status, the Court 
clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

The evidence of record indicates that the appellant has 
received Social Security Administration (SSA) disability 
benefits, namely Supplemental Security Income (SSI).  It has 
been resolved in various cases, essentially, that although 
Social Security Administration (SSA) disability decisions are 
not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits, and that the VA has 
a duty to assist the veteran in gathering SSA records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this 
case, the RO should ascertain whether the appellant has been 
awarded SSA disability benefits.  The records relied upon by 
SSA in making any determination relating to disability 
benefits should be obtained and associated with the claims 
file.

With regard to the reopened claim for service connection for 
bilateral hearing loss, additional development is required.  
The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent. 38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Further, the Court explained that the threshold for normal 
hearing is from 0 to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  Hensley, at 
157.  In addition, the Court opined that 38 C.F.R. § 3.385 
operates only to establish when a hearing loss can be service 
connected.  Hensley at 159.  It was also found that, 
regardless of when the criteria of 38 C.F.R. § 3.385 are met, 
a determination must be made as to whether the hearing loss 
was incurred in or aggravated by service. 

However, no post-service audiometric testing records of the 
appellant have been obtained.  In particular, the appellant 
has undergone VA audiometric examination in 1999 and in May 
2002 that are not of record.  No medical opinion has been 
solicited to ascertain whether the appellant's current 
hearing loss is etiologically associated with his exposure to 
combat and/or acoustic trauma from artillery fire.  The RO 
should therefore obtain the VA audiograms noted in the 
evidence of record and then arrange for an opinion to be 
rendered as to whether not any documented hearing loss 
disability is etiologically linked to the appellant's in-
service exposure to acoustic trauma from combat and artillery 
fire.  

Finally, as previously noted, it is unclear whether the 
appellant has appointed the DAV to be his representative.  
The RO should determine who is the appellant's 
representative.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims, the case 
REMANDED to the RO for the following:

1.  The RO must ascertain whether the 
appellant has appointed a new 
representative.  If necessary, a VA Form 
21-22 should be provided to the 
appellant.  If a new representative has 
been appointed, the representation should 
be documented in the veteran's claims 
folder.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

3.  The RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA ALJ 
decision, as well as copies of all of the 
medical records upon which any decision 
concerning the appellant's entitlement to 
benefits was based.  All of these records 
are to be associated with the claims 
file.

4.  The RO should obtain all VA audiology 
clinic records, particularly audiograms 
performed in 1999, and May 2002, and 
associate them with the claims file.

5.  The RO should arrange to have the 
appellant's claims file reviewed by an 
audiologist or other appropriate 
practitioner.  The reviewer is requested 
to review the pertinent medical records, 
and provide a written opinion as to the 
presence, etiology and onset of any 
hearing loss.  Specifically, the reviewer 
is requested to provide an opinion as to 
whether it is at least as likely as not 
that any documented hearing loss is 
related to the appellant's service that 
included combat and exposure to artillery 
fire.  The results of all audiometric 
examinations of record should be 
discussed.

6.  Thereafter, the RO should 
readjudicate the appellant's claims, with 
consideration of the evidence obtained by 
the Board.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

After development has been completed for the issues above, as 
well as the issues returned by the Board to the RO in March 
2001, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



